Citation Nr: 1800966	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  17-52 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic osteoporosis of the back.  


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to June 1963.  

This claim comes to the Board of Veterans' Appeals (Board) from an April 2017 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran elected to have a Board hearing in his October 2017 VA Form 9.  However, he subsequently withdrew his hearing request in November 2017.  Therefore the Board has deemed the Veteran's hearing request to be withdrawn.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in a February 2017 statement from the Veteran wherein he circled all of his psychiatric diagnoses and treatment.  He also submitted a statement that he is receiving outpatient treatment for mental health.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Chronic osteoporosis of the back was not manifested during active service, and is not related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic osteoporosis of the back have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).

The Veteran asserts entitlement to service connection.  Specifically, he states that he has been diagnosed with chronic osteoarthritis of the back that is related to service.  The Veteran does not identify any particular injury or event in service that may have led to his current back disability, but states that it is etiologically related to his active service experience. 

The Veteran has been diagnosed with chronic osteoarthritis and as such meets the first criteria for service connection.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury. 

A review of the Veteran's service treatment records do not identify any complaints or treatment for a back disability in service.  There are actually very few complaints of poor health in service.  There is a Report of Medical History from June 1962 that was signed and completed by the Veteran wherein he stated that he did not have or ever had arthritis.  There is a Report of Medical Examination from June 1962 that evaluated him as clinically normal.  As such, there is no evidence that identifies any injuries, complaints, or diagnosis of a back injury or any type of arthritis in service. 

A review of the Veteran's post-service treatment records includes VA treatment records for chronic osteoporosis of the back.  This diagnosis was made in August 2016.  However, the treatment records do not relate the Veteran's disability to his active military service.  As such, there was no evidence that the Veteran received treatment or was diagnosed with osteoporosis or a back disability within one year of service.  As such, a grant of service connection on this basis is not warranted.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303   (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting back pain, but he is not able to provide an etiology as to his current disability.  Additionally, the Veteran has not made any statements that relate his current diagnosis of chronic osteoporosis to service.  His primary request seems to be getting a motorized scooter.  See Statement in Support of Claim/NOD from September 2016.  

The Board also considered whether service connection was warranted on a theory of continuity of symptomatology.  However, the Veteran has made no statements other than that his pain is chronic to support a grant of service connection based on continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, there are no complaints in service of back pain or treatment for back pain.  The first post-service indication of treatment for back pain, according to the Veteran, was in 2016 (nearly 54 years after service).  In summary, the negative findings in the Veteran's service treatment notes, along with the gap in the treatment, show that the Veteran's assertion of continuity of symptomatology is not supported by the evidence, and a grant of service connection on this basis is not warranted.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board does not doubt the Veteran is sincere in his belief that his chronic osteoporosis and back pain are related to service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted, as there is no evidence of a nexus between the Veteran's current disability and an in-service event or injury. 

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a chronic osteoporosis of the back is denied.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated April 2017 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records related to his claim of chronic osteoporosis that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2017). 

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, not even the Veteran's own statements, that corroborates a nexus between the Veteran's currently diagnosed chronic osteoporosis and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for chronic osteoporosis of the back is denied.  



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


